NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 14-2735
                                        ___________

                                ANTONELLO BOLDRINI,

                                                    Appellant

                                              v.

    MARTIN R. WILSON; DISTRICT ATTORNEY D. PETER JOHNSON; JANE DOE,
    Personally and in Her Official Capacity as Secretary of the District Attorney of Union
      County PA; DANIEL J. BARRETT; ESQ. F. CORTEZ BELL, III; WILLIAM A.
                               SHAW, JR.; CAROL PONCE
                        ____________________________________

                      On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 3-11-cv-01771)
                       District Judge: Honorable A. Richard Caputo
                       ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      April 2, 2015

            Before: CHAGARES, JORDAN and GREENBERG, Circuit Judges

                               (Opinion filed April 13, 2015)

                                        ___________

                                         OPINION*

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                       ___________

PER CURIAM

       Pro se appellant Antonello Boldrini appeals the District Court’s orders denying his

motions under Rules 60(b) and 59(e) of the Federal Rules of Civil Procedure. For the

reasons detailed below, we will affirm the District Court’s judgment.

       In September 2011, Boldrini filed a complaint under 42 U.S.C. § 1983 alleging, as

pertinent here, that various defendants maliciously prosecuted him. In support of his

complaint, Boldrini submitted a state-court docket sheet, a criminal information, a

criminal complaint, a certificate of arraignment, a notice of preliminary hearing, a report

that Boldrini had waived his preliminary hearing and applied for Accelerated

Rehabilitative Disposition (ARD), an ARD order, and an application for and order of

expungement. These documents revealed that Boldrini had been charged with four

counts of fraudulent business practices in violation of 18 Pa. Cons. Stat. § 4107 and four

counts of theft by deception in violation of 18 Pa. Cons. Stat. § 3922, had entered into the

ARD program, and had had the charges expunged.

       The defendants filed a motion to dismiss, which the District Court granted. The

Court concluded that Boldrini’s malicious-prosecution claim was barred by the favorable-

termination rule of Heck v. Humphrey, 512 U.S. 477 (1994). The Court further

explained that ARD does not qualify as a favorable termination for these purposes. See

Gilles v. Davis, 427 F.3d 197, 211 (3d Cir. 2005). Boldrini filed a motion for

                                             2
reconsideration, alleging that the ARD order was void. The District Court denied his

motion. Boldrini appealed to this Court, and we affirmed, for essentially the reasons

discussed by the District Court. Boldrini v. Wilson, 542 F. App’x 152 (3d Cir. 2013)

(non-precedential). The Supreme Court denied Boldrini’s petition for certiorari. Boldrini

v. Wilson, 134 S. Ct. 2304 (2014).

       Boldrini then filed a motion in the District Court under Fed. R. Civ. P. 60(b). He

alleged that, after we had affirmed the District Court’s judgment, he had obtained a copy

of his Criminal History Record Information (CHRI) from the Pennsylvania State Police.

This document, he argued, listed only two charges, not the eight described in the various

documents discussed above. Based on this apparent discrepancy, Boldrini averred that he

had never been charged with any offenses or participated in the ARD program; instead,

he claimed, the various defendants had conspired to stage a fictitious prosecution

supported by fraudulent documents.1 The District Court denied Boldrini’s motion.

Boldrini filed Rule 59(e) motion, which the Court also denied. Boldrini then filed a

timely notice of appeal to this Court.




1
  The apparent thrust of this argument is that Boldrini’s malicious-prosecution claim
could not be barred by Heck’s favorable-termination rule because he had never actually
been charged or participated in the ARD program. However, while somewhat
inconsistent with the other record evidence, the CHRI nonetheless states that Boldrini
was charged with two criminal offenses, and that the record of those charges was
expunged “upon the successful completion of conditions of ARD.”

                                            3
       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the denial of relief under Rule 60(b)(4), and we review orders concerning other

subsections of Rule 60(b) for abuse of discretion. See Budget Blinds, Inc. v. White, 536

F.3d 244, 251 & n.5 (3d Cir. 2008). We likewise review the District Court’s denial of a

Rule 59(e) motion for abuse of discretion. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       We agree with the District Court’s disposition of this case. In pressing his Rule

60(b) motion, Boldrini focused primarily on subsection (b)(2), which permits a court to

relieve a party from a final judgment when the party offers “newly discovered evidence

that, with reasonable diligence, could not have been discovered in time to move for a new

trial.” Rule 60(b)(2); see also Compass Tech., Inc. v. Tseng Labs., Inc., 71 F.3d 1125,

1130 (3d Cir. 1995). Boldrini’s CHRI does not qualify as “newly discovered” under this

standard. He obtained the document merely by requesting it from the Pennsylvania State

Police, as was his right under Pennsylvania law, see 18 Pa. Cons. Stat. §§ 9151–52; 37

Pa. Code § 195.4, and he has provided no explanation as to why he could not have

acquired it earlier. Accordingly, the District Court did not err in denying relief under

Rule 60(b)(2). See Giordano v. McCartney, 385 F.2d 154, 155-56 (3d Cir. 1967); see

also Coregis Ins. Co. v. Baratta & Fenerty, Ltd., 264 F.3d 302, 310 n.4 (3d Cir. 2001).2


2
 The District Court concluded that it was unable to reach Boldrini’s claim under Rule
60(b)(2) because Boldrini had presented this evidence in his petition for rehearing en
banc. Contrary to the District Court’s conclusion, our summary denial of Boldrini’s
                                            4
       We likewise discern no error in the District Court’s rejection of Boldrini’s claims

under the other subjections of Rule 60(b). A court may vacate a judgment under Rule

60(b)(3) only if a party establishes, by clear and convincing evidence, see Brown v. Pa.

R.R. Co., 282 F.2d 522, 527 (3d Cir. 1960), that the judgment was obtained through such

fraud that “prevented [him] from fully and fairly presenting his case,” Stridiron v.

Stridiron, 698 F.2d 204, 207 (3d Cir. 1983). Here, the CHRI, standing alone, does not

clearly show that the sundry documents concerning Boldrini’s criminal case are false or

that the defendants committed fraud. Cf. Eley v. Erickson, 712 F.3d 837, 853 (3d Cir.

2013).3

       Further, Boldrini is entitled to no relief under Rule 60(b)(4) because he argues

only that the District Court erred in dismissing his complaint, not that the Court “lacked

jurisdiction of the subject matter or the parties or entered a decree which is not within the

powers granted to it by the law.” Marshall v. Bd. of Educ., 575 F.2d 417, 422 (3d Cir.

1978) (quotation marks omitted). Nor does subsection (b)(5) apply here, since the

District Court’s judgment has not been satisfied or vacated and is not “prospective” under

the relevant standards. See Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 272-73 (3d Cir.



petition did not “expand the compass of our original mandate” so as to prevent the Court
from addressing Boldrini’s argument. See Moore v. Anderson, 222 F.3d 280, 284 (7th
Cir. 2000). Nevertheless, we may affirm on any ground apparent in the record. See, e.g.,
Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).
3
  We note that Boldrini asked the Pennsylvania courts to vacate the ARD order, and they
refused to do so.
                                           5
2002). Moreover, for the reasons discussed throughout this opinion, Boldrini has failed

to show that “exceptional circumstances” exist that justify relief under Rule 60(b)(6). Id.

at 273.

          Finally, because Boldrini’s Rule 59(e) motion merely “advanced the same

arguments that were in his” Rule 60(b) motion, the District Court did not err in denying

that motion. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).

          Accordingly, we will affirm the District Court’s judgment. Boldrini’s motion for

oral argument is denied. Boldrini’s two motions to supplement the record on appeal are

denied. See Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 226 (3d Cir.

2009) (explaining that such a request will be granted in only “exceptional

circumstances”). In light of the numerous extensions we granted Boldrini to file both his

opening and reply briefs, his motion to file an amended reply brief is also denied.

Boldrini’s Motion to Stay the Calendared Resulted for Fraud Activity on the Docket, his

Emergency Motion for Subject Matter Jurisdiction L.A.R. 27.4(b), and his other pending

motions are denied. The appellees’ motion to strike Boldrini’s Emergency Motion for

Subject Matter Jurisdiction L.A.R. 27.4(b) is also denied.




                                              6